Exhibit 10.2

EXECUTION COPY

Opening Transaction

 

To:   ViroPharma Incorporated A/C:   [Insert Account Number] From:   Wells Fargo
Bank, National Association Re:   Convertible Bond Hedge Transaction Ref. No:  
[Insert Reference Number] Date:  

March 20, 2007

 

--------------------------------------------------------------------------------

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and ViroPharma Incorporated (“Counterparty”).
This communication constitutes a “Confirmation” as referred to in the ISDA
Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the First Supplemental Indenture to be dated as of
March 26, 2007 between Counterparty and Wilmington Trust Company, as trustee
(the “Indenture”) relating to the USD225,000,000 principal amount of 2.00%
convertible senior notes due 2017 (the “Convertible Notes”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. For the avoidance of doubt, (i) the Transaction
shall be the only transaction under the Agreement and (ii) references herein to
sections of the Indenture are based on the draft of the Indenture most recently
reviewed by the parties at the time of execution of this Confirmation. If any
relevant sections of the Indenture are changed, added or renumbered between the
execution of this Confirmation and the execution of the Indenture, the parties
will amend this Confirmation in good faith to preserve the economic intent of
the parties. The parties further acknowledge that references to the Indenture
herein are references to the Indenture as in effect on the date of its execution
and if the Indenture is amended following its execution, any such amendment will
be disregarded for purposes of this Confirmation unless the parties agree
otherwise in writing. The Transaction is subject to early unwind if the closing
of the Convertible Notes is not consummated for any reason, as set forth below
in Section 8(l).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.



--------------------------------------------------------------------------------

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency, (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first” and (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty with
a “Threshold Amount” of USD 10 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

Trade Date:   March 20, 2007 Effective Date:   March 26, 2007 Option Style:  
Modified American, as described under “Procedures for Exercise” below. Option
Type:   Call Seller:   Dealer Buyer:   Counterparty Shares:   The Common Stock
of Counterparty, par value USD0.002 per share (Ticker Symbol: “VPHM”). Number of
Options:   The number of Convertible Notes in denominations of USD1,000
principal amount issued by Counterparty on the closing date for the initial
issuance of the Convertible Notes; provided that the Number of Options shall be
automatically increased as of the date of exercise by Goldman, Sachs & Co.
(“GS&Co.”), as representative of the Underwriters (as defined in the
Underwriting Agreement), of their option pursuant to Section 2 of the
Underwriting Agreement dated as of March 20, 2007 between Counterparty and
GS&Co. as representative of the Underwriters party thereto (the “Underwriting
Agreement”) by the number of Convertible Notes in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Notes, the
“Additional Convertible Notes”). For the avoidance of doubt, the Number of
Options outstanding shall be reduced by each exercise of Options hereunder.
Option Entitlement:   As of any date, a number of Shares per Option equal to the
Applicable Conversion Rate (as defined in the Indenture, but without regard to
any adjustments to the Applicable Conversion Rate pursuant to Sections 12.01(f)
or 12.04(f) of the Indenture) as of such date.

 

2



--------------------------------------------------------------------------------

Strike Price:   As of any date, an amount in USD, rounded to the nearest cent
(with 0.5 cents being rounded upwards), equal to USD1,000 divided by the Option
Entitlement as of such date. Applicable Percentage:   25% Number of Shares:  
The product of the Number of Options, the Option Entitlement and the Applicable
Percentage. Premium:   USD 21,324,375.00 (Premium per Option USD 94.775);
provided that if the Number of Options is increased pursuant to the proviso to
the definition of “Number of Options” above, an additional Premium equal to the
product of the number of Options by which the Number of Options is so increased
and the Premium per Option shall be paid on the Additional Premium Payment Date.
Premium Payment Date:   The Effective Date Additional Premium Payment Date:  
The closing date for the purchase and sale of the Additional Convertible Notes.
Exchange:   The NASDAQ Global Select Market Related Exchange:   All Exchanges

Procedures for Exercise:

 

Exercise Date:   Each Conversion Date. Conversion Date:   Each “Conversion
Date”, as defined in the Indenture, occurring during the Exercise Period for
Convertible Notes other than Convertible Notes with respect to which
Counterparty makes the direction described in Section 12.02(c) of the Indenture
and the financial institution designated by Counterparty accepts such
Convertible Notes in accordance with Section 12.02(c) of the Indenture (such
Convertible Notes, other than those excluded above (each in denominations of
USD1,000 principal amount), the “Relevant Convertible Notes” for such Conversion
Date). For the avoidance of doubt, Convertible Notes are “accepted” for purposes
of the foregoing upon the earlier of the declaration of the designated financial
institution’s agreement to exchange such Convertible Notes or delivery of such
Convertible Notes to such financial institution for purposes of such exchange.
Exercise Period:   The period from and excluding the Trade Date to and including
the Expiration Date. Expiration Date:   The earlier of (i) the last day on which
any Convertible Notes remain outstanding and (ii) the third “Scheduled Trading
Day”, as defined in the Indenture, immediately preceding the “Maturity Date”, as
defined in the Indenture.

Automatic Exercise on

Conversion Dates:

  On each Conversion Date, a number of Options equal

 

3



--------------------------------------------------------------------------------

  to the number of Relevant Convertible Notes for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below. Notice Deadline:   In respect of any
exercise of Options hereunder, the Scheduled Trading Day following the relevant
Conversion Date; provided that if such exercise is a Net Share Exercise, the
Notice Deadline shall be the Scheduled Trading Day immediately preceding the
first Scheduled Trading Day of the relevant Observation Period, as defined in
the Indenture, subject to “Notice of Exercise” below. Net Share Exercise:   Any
exercise of Options that relates to the Relevant Convertible Notes for any
Conversion Date (i) following the date on which Counterparty has made the
irrevocable election to satisfy its conversion obligation by paying principal in
cash and any excess of the conversion obligation over the principal amount in
Shares in accordance with Section 12.02(b) of the Indenture (such election, the
“Net Share Conversion Election,” and any such Relevant Convertible Notes, “Net
Share Settled Relevant Convertible Notes”), or (ii) not following the date on
which Counterparty has made the Net Share Conversion Election and (a) occurring
prior to the period starting on the 30th Scheduled Trading Day immediately
preceding the Maturity Date and ending on the Maturity Date (such period, the
“Final Conversion Period”) or (b) occurring during the Final Conversion Period
if the Settlement Method Reference Price is greater than 90% of the Strike Price
as of the last Settlement Method Reference Date and less than 110% of such
Strike Price. In the case of clause (ii), the Relevant Convertible Notes for the
relevant Conversion Date shall be considered Net Share Settled Relevant
Convertible Notes. for purposes hereof, and the Observation Period for such
Relevant Convertible Notes shall be deemed to be the Observation Period for such
Relevant Convertible Notes that would apply if Counterparty had made the Net
Share Conversion Election. Settlement Method Reference Price:   For any
Settlement Method Reference Date, the arithmetic average of the “Daily VWAP”, as
defined in the Indenture, for all of the Settlement Method Reference Dates as if
each such date were a “VWAP Trading Day,” as defined in the Indenture, occurring
during an Observation Period. Settlement Method Reference Dates:   The ten
consecutive VWAP Trading Days ending on the first day of the Final Conversion
Period (or, if such day is not a VWAP Trading Day, ending on the immediately
preceding VWAP Trading Day).

 

4



--------------------------------------------------------------------------------

Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
and the Calculation Agent in writing prior to 5:00 PM, New York City time, on
the Notice Deadline in respect of such exercise of (i) the number of Options
being exercised on such Exercise Date, (ii) the scheduled settlement date under
the Indenture for the Relevant Convertible Notes for the related Conversion
Date, (iii) whether such Relevant Convertible Notes are Net Share Settled
Relevant Convertible Notes and (iv) if such exercise is a Net Share Exercise,
the first Scheduled Trading Day of the relevant Observation Period.
Notwithstanding the foregoing, in the case of any Net Share Exercise of Options
hereunder in connection with the conversion of any Relevant Convertible Notes
for any Conversion Dates occurring during the Final Conversion Period, (a) the
Notice Deadline shall be 12:00 p.m. (New York City time) on the Scheduled
Trading Day immediately following the relevant Exercise Date and the content of
such notice shall be as set forth in clauses (i), (ii) and (iii) above. For the
avoidance of doubt, if Counterparty fails to give such notice when due in
respect of any exercise of Options hereunder, Dealer’s obligation to make any
payment or delivery in respect of such exercise shall be permanently
extinguished, and late notice shall not cure such failure; provided that, in the
case of any Net Share Exercise hereunder, notwithstanding the foregoing, such
notice (and the related automatic exercise of Options) shall be effective if
given after the relevant Notice Deadline but prior to 5:00 PM New York City
time, on the fifth Exchange Business Day of the relevant Observation Period, in
which event the Calculation Agent shall have the right to adjust the Delivery
Obligation (as defined below) as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer or Hedging Party or any of their respective
affiliates in connection with their hedging activities (including the unwinding
of any hedge position) as a result of their not having received such notice
prior to the applicable Notice Deadline. Dealer’s Telephone Number and Telex
and/or Facsimile Number and Contact Details for purpose of Giving Notice:   To:
  Wells Fargo Bank, N.A.     550 California Street     14th Floor     San
Francisco, CA 94104   Attn:   Financial Products Documentation Group

 

5



--------------------------------------------------------------------------------

 

Equities Trading Manager

  Telephone:   (415) 396-3962   Facsimile:   (415) 646-9208   With a copy to:  
Attn:   Michele Beasley   Facsimile:   (415) 646-9208 Calculation Agent’s
Telephone Number and Telex and/or Facsimile Number and Contact Details for
purposes of   Giving Notice:   All communications relating to the Transaction or
the Agreement shall be transmitted exclusively:   Through:   Goldman, Sachs &
Co.     One New York Plaza     New York, NY 10004   Attn:   Equity Operations:  
  Options and Derivatives   Telephone:   (212) 902-8996   Facsimile:   (212)
902-0112   With a copy to:   Attn:   Tracey McCabe     Equity Capital Markets  
Telephone:   (212) 357-0428   Facsimile:   (212) 902-3000

Settlement Terms:

 

Settlement Date:   For any Exercise Date, the settlement date for the Shares to
be delivered in respect of the Convertible Notes for the relevant Conversion
Date under the terms of the Indenture; provided that the Settlement Date shall
not be prior to the latest of (i) the date one Settlement Cycle following such
Conversion Date (or, in the case of a Net Share Exercise, the final day of the
relevant Observation Period), (ii) the Exchange Business Day immediately
following the date on which Counterparty gives notice to Dealer of such
Settlement Date prior to 5:00 PM, New York City time, and (iii) the Exchange
Business Day immediately following the date Counterparty provides the Notice of
Delivery Obligation prior to 5:00 PM, New York City time. Delivery Obligation:  
In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date, Dealer will deliver to Counterparty on the related Settlement
Date a number of Shares equal to the

 

6



--------------------------------------------------------------------------------

  product of (x) the Applicable Percentage and (y) the aggregate number of
Shares, if any, that Counterparty is obligated to deliver to the holder(s) of
the Relevant Convertible Notes for such Conversion Date pursuant to Section
12.02(a) of the Indenture or, if the exercise of Options hereunder occurring on
such Exercise Date is a Net Share Exercise, pursuant to Section 12.02(b) of the
Indenture (except that such aggregate number of Shares shall be determined
without taking into consideration any rounding pursuant to Section 12.02(a) or
12.02(b), as the case may be, of the Indenture and shall be rounded down to the
nearest whole number) and cash in lieu of fractional shares, if any, resulting
from such rounding (such Shares and cash, if any, in lieu of fractional Shares
collectively, the “Convertible Obligation”); provided that the Convertible
Obligation shall be determined excluding any Shares (and cash in lieu of
fractional Shares, if any) that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Notes as a direct or indirect result of
any adjustments to the Conversion Rate pursuant to Sections 12.01(f) or 12.04(f)
of the Indenture and any interest payment that the Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible Notes
for such Conversion Date; and provided further that, if the exercise of Options
hereunder occurring on such Exercise Date is a Net Share Exercise of the type
described in clause (ii) of the definition of Net Share Exercise, the Delivery
Obligation shall be determined as if Counterparty had made the Net Share
Conversion Election, except that, if such Exercise Date occurs during the Final
Conversion Period and the Delivery Obligation Value would otherwise exceed the
Convertible Obligation Value, the number of Shares comprising the Delivery
Obligation shall be reduced (and the amount of cash in respect of fractional
Shares shall be adjusted) so that the resulting Delivery Obligation Value equals
the Convertible Obligation Value; and provided further that if such exercise
relates to the conversion of Relevant Convertible Bonds in connection with which
holders thereof are entitled to receive additional Shares pursuant to the
adjustments to the Applicable Conversion Rate set forth in Section 12.01(f) of
the Indenture, then, notwithstanding the foregoing, the Delivery Obligation
shall include such additional Shares, except that the Delivery Obligation shall
be capped so that the value of the Delivery Obligation (as determined by the
Calculation Agent using the VWAP Price on the relevant Obligation Value Date)
does not exceed (A) if such exercise is not a Net Share Exercise, the sum of (x)
the amount as determined by the Calculation Agent using the VWAP Price on the
relevant Obligation Value Date that would be payable by Dealer pursuant to
Section

 

7



--------------------------------------------------------------------------------

  6 of the Agreement if such Conversion Date were an Early Termination Date
resulting from an Additional Termination Event with respect to which the
Transaction (except that, for purposes of determining such amount, the Number of
Options shall be deemed to be equal to the number of Options exercised on such
Exercise Date) was the sole Affected Transaction and Counterparty was the sole
Affected Party (determined without regard to Section 8(c) of this Confirmation)
(the “Unwind Value”) and (y) the aggregate principal amount of such Relevant
Convertible Bonds, or (B) if such exercise is a Net Share Exercise, the Unwind
Value. For the avoidance of doubt, in the case of any Net Share Exercise
hereunder, if the “Daily Conversion Value”, as defined in the Indenture, for
each of the VWAP Trading Days occurring in the relevant Observation Period is
less than or equal to USD40, Dealer will have no delivery obligation hereunder
in respect of the related Exercise Date. For the avoidance of doubt, Dealer’s
obligations set forth in this paragraph are conditioned on Counterparty’s
satisfaction of its obligations, if any, set forth below under “Counterparty
Payment Obligation On Certain Settlement Dates”. Delivery Obligation Value:  
The value of the Delivery Obligation (determined without regard to the exception
at the end of the first further proviso to the first sentence of “Delivery
Obligation” above), as determined by the Calculation Agent using a per Share
value for any Shares comprising the Delivery Obligations equal to the Relevant
Price on the Obligation Value Date as if such date were a Valuation Date (the
“Obligation Value Price”). Convertible Obligation Value:   The Applicable
Percentage of the difference of (i) the value of the Convertible Obligation, as
determined by the Calculation Agent using a per Share value for any Shares
comprising the Convertible Obligation equal to the Obligation Value Price, minus
(ii) the principal amount of the Relevant Convertible Notes for the related
Conversion Date. For the avoidance of doubt, the Convertible Obligation Value
shall be determined based on the actual Convertible Obligation, and Counterparty
shall not be deemed to have made the Net Share Conversion Election, and the
Relevant Convertible Notes shall not be deemed to be Net Share Settled Relevant
Convertible Notes, for purposes of such determination. Obligation Value Date:  
The second Exchange Business Day immediately preceding the relevant Settlement
Date. Notice of Delivery Obligation:   No later than the Exchange Business Day
immediately following the Conversion Date (or, in

 

8



--------------------------------------------------------------------------------

  the case of a Net Share Exercise, the last day of the relevant Observation
Period), Counterparty shall give Dealer and the Calculation Agent notice of the
final number of Shares (and cash in lieu of fractional Shares, if any)
comprising the relevant Convertible Obligation; provided that, with respect to
any Exercise Date for a Net Share Exercise occurring during the Final Conversion
Period, Counterparty may provide Dealer and the Calculation Agent each with a
single notice of the aggregate number of Shares (and cash in lieu of fractional
Shares, if any) comprising the Convertible Obligations for all Exercise Dates
occurring during such period (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Dealer’s
obligations with respect to Delivery Obligation, each as set forth above, in any
way). Counterparty Payment On Certain   Settlement Dates:   In the case of any
exercise of Options hereunder other than a Net Share Exercise, in lieu of the
obligations set forth in Sections 8.1 and 9.1 of the Equity Definitions,
Counterparty shall pay to Dealer on the related Settlement Date in immediately
available funds an amount in cash equal to the product of the number of Options
being exercised on such Exercise Date and USD1,000. Other Applicable Provisions:
  To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will
be applicable as if “Physical Settlement” applied to the Transaction; provided
that the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Buyer is the issuer of
the Shares. Restricted Certificated Shares:   Notwithstanding anything to the
contrary in the Equity Definitions, Dealer may, in whole or in part, deliver
Shares in certificated form representing the Number of Shares to be Delivered to
Counterparty in lieu of delivery through the Clearance System.

Adjustments:

 

Method of Adjustment:   Notwithstanding Section 11.2 of the Equity Definitions,
upon the occurrence of any event or condition set forth in Sections 12.04(a),
(b), (c), (d) and (e) of the Indenture, the Calculation Agent shall make the
corresponding adjustment in respect of any one or more of the Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment of the Transaction, to

 

9



--------------------------------------------------------------------------------

  the extent an analogous adjustment is made under the Indenture. Immediately
upon the occurrence of any “Adjustment Event”, as defined in the Indenture,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Notes in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.

Extraordinary Events:

 

Merger Events:   Notwithstanding Section 12.1(b) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 12.10 of the Indenture. Consequences of Merger Events:   Notwithstanding
Section 12.2 of the Equity Definitions, upon the occurrence of a Merger Event,
the Calculation Agent shall make the corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares,
the Number of Options, the Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction, to the extent an
analogous adjustment is made under the Indenture in respect of such Merger
Event; provided that such adjustment shall be made without regard to any
adjustment to the Conversion Rate for the issuance of additional Shares as set
forth in Sections 12.01(f) or 12.04(f) of the Indenture. Notice of Merger
Consideration:   Upon the occurrence of a Merger Event that causes the Shares to
be converted into the right to receive more than a single type of consideration
(determined based in part upon any form of stockholder election), Counterparty
shall reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election.
Nationalization, Insolvency or   Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any

 

10



--------------------------------------------------------------------------------

  such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

Additional Disruption Events:  

 

(a)   Change in Law:   Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions shall be amended by inserting (i) at the end of the fifth
line thereof the following phrase: “(or GS)”, (ii) at the end of clause (X) the
following phrase: “(or, in the case of GS, a Hedging Party Related
Transaction)”; and (iii) in clause (Y), immediately following the words “such
Transaction”, the following phrase: “(or, in the case of GS, a Hedging Party
Related Transaction).” GS:   Goldman Sachs International or any of its
affiliates to which Goldman Sachs International assigns its rights and
obligations under a Hedging Party Related Transaction. Hedging Party Related
Transaction:   A transaction between GS and Dealer or its affiliate evidenced by
a confirmation that refers to the Transaction. (b)   Insolvency Filing:  
Applicable (c)   Increased Cost of Hedging:   Applicable; provided that Section
12.9(a)(vi) of the Equity Definitions shall be amended by inserting at the end
of clause (A) thereof the following phrase; “(or a Hedging Party Related
Transaction).”

 

Hedging Party:   GS Determining Party:   GS Non-Reliance:   Applicable
Agreements and Acknowledgments Regarding Hedging Activities   Applicable
Additional Acknowledgments:   Applicable 3.     Calculation Agent:   GS 4.
    Account Details:   Dealer Payment Instructions:  

Wells Fargo Bank, N.A.

Bank Routing: 121 000 248

Account Name: Capital Markets Operations WIP

Account No: 4375-691755

Counterparty Payment Instructions:

Comerica Bank – California/Branch 948

Bank Routing: 121137522

Account Name: ViroPharma Incorporated

Account No.: 1892043769

 

11



--------------------------------------------------------------------------------

5.   Offices:   The Office of Dealer for the Transaction is:     550 California
Street, 14th Floor, San Francisco, CA 94104   The Office of Counterparty for the
Transaction is:    

397 Eagleview Boulevard

Exton, PA 19341

6.   Notices: For purposes of this Confirmation: (a)     Address for notices or
communications to Counterparty:     To:   ViroPharma Incorporated       397
Eagleview Boulevard       Exton, PA 19341     Attn:   Chief Financial Officer  
  Telephone:   (610) 458 7300    

Facsimile:

  (610) 458 7380     With a copy to:    

Attn:

  General Counsel    

Facsimile:

  (610) 458 7380 (b)     Address for notices or communications to Dealer:    

To:

  Wells Fargo Bank, N.A.       550 California Street       14th Floor       San
Francisco, CA 94104     Attn:   Financial Products Documentation Group      
Equities Trading Manager    

Telephone:

  (415) 396-3962    

Facsimile:

  (415) 646-9208     With a copy to:    

Attn:

  Michele Beasley    

Facsimile:

  (415) 646-9208 (c)     Address for notices or communications to Calculation
Agent:     All communications relating to the Transaction or the Agreement shall
be transmitted exclusively:    

Through:

  Goldman, Sachs & Co.       One New York Plaza       New York, NY 10004    
Attn:   Equity Operations: Options and Derivatives    

Telephone:

  (212) 902-1981    

Facsimile:

  (212) 428-1980/1983     With a copy to:    

Attn:

  Tracey McCabe       Equity Capital Markets

 

12



--------------------------------------------------------------------------------

Telephone:

   (212) 357-0428

Facsimile:

   (212) 902-3000

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 of the Exchange Act (“Rule 10b-18”))
shall directly or indirectly (including, without limitation, by means of any
cash-settled or other derivative instrument other than the Transaction)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(iii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor GS is making any
representations or warranties with respect to the treatment of the Transaction
under any accounting standards including FASB Statements 128, 133 ( as amended),
149 or 150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(iv) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as, an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

(viii) On each of the Trade Date, the Premium Payment Date, any Settlement Date
in respect of any Exercise Date for an exercise of Options hereunder that is not
a Net Share Exercise, and the Additional Premium Payment Date, if any, (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty and (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(ix) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Underwriting Agreement are true and
correct as of the Trade

 

13



--------------------------------------------------------------------------------

Date, the Effective Date and the Additional Premium Payment Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(x) Counterparty understands that no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its investment
and its investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d) Each of Dealer and Counterparty agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

(e) Counterparty shall deliver to Dealer and GS an opinion of counsel, dated as
of the Trade Date and reasonably acceptable to each of Dealer and GS in form and
substance, with respect to the matters set forth in Section 3(a) of the
Agreement.

8. Other Provisions:

(a) Right to Extend. The Calculation Agent may postpone any Settlement Date or
any other date of delivery by Dealer, with respect to some or all of the
relevant Options, if the Calculation Agent determines, in its reasonable
discretion, that such extension is reasonably necessary or appropriate to
preserve Hedging Party’s hedging or hedge unwind activity under the Transaction
or a Hedging Party Related Transaction in light of existing liquidity conditions
or to enable Hedging Party to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity under the Transaction or a Hedging
Party Related Transaction in a manner that would, if Hedging Party were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Hedging Party.

(b) Additional Termination Events. The occurrence of (i) an event of default
with respect to Counterparty under the terms of the Convertible Notes as set
forth in Section 5.01 of the Indenture that results in an acceleration of the
Convertible Notes pursuant to the terms of the Indenture, or (ii) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and the Calculation Agent shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.

 

14



--------------------------------------------------------------------------------

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of the
Calculation Agent, such consent not to be unreasonably withheld.

(c) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions and “Consequences of Merger Events”
above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in
the event of a Merger Event, Insolvency, or Nationalization, in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer and the
Calculation Agent, confirmed in writing within one Scheduled Trading Day, by
4:00 P.M. New York City time on the Merger Date, Announcement Date or Early
Termination Date, as applicable (“Notice of Share Termination”). Upon such
Notice of Share Termination, the following provisions shall apply on the
Scheduled Trading Day immediately following the Merger Date, Announcement Date
or Early Termination Date, as applicable:

 

Share Termination Alternative:

  Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery Property:

  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

  The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

  In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of an Insolvency, Nationalization or Merger Event, one Share or
a unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

  Applicable

 

15



--------------------------------------------------------------------------------

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction, except that all references to
“Shares” shall be read as references to “Share Termination Delivery Units”;
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Buyer is the issuer of
any Share Termination Delivery Units (or any part thereof).

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of either Hedging Party or Dealer, the Shares (the
“Hedge Shares”) acquired by Hedging Party for the purpose of hedging its
obligations pursuant to the Transaction or a Hedging Party Related Transaction
cannot be sold in the U.S. public market by Hedging Party without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Hedging Party to sell the Hedge Shares in a registered offering, make
available to Dealer and Hedging Party an effective registration statement under
the Securities Act to cover the resale of such Hedge Shares and (A) enter into
an agreement, in form and substance satisfactory to Dealer and Hedging Party,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer and Hedging Party, (D) provide other customary opinions, certificates and
closing documents customary in form for registered offerings of equity
securities and (E) afford Dealer and Hedging Party a reasonable opportunity to
conduct a “due diligence” investigation with respect to Counterparty customary
in scope for underwritten offerings of equity securities; provided, however,
that if either Hedging Party or Dealer, in its sole reasonable discretion, is
not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Hedging Party to sell the Hedge Shares in a private placement, use its best
efforts to enter into a private placement agreement substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Dealer and Hedging Party,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer and Hedging Party, due
diligence rights (for Dealer, Hedging Party or any designated buyer of the Hedge
Shares from Hedging Party), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer and Hedging Party(in which case, the Calculation Agent
shall make any adjustments to the terms of the Transaction that are necessary,
in its reasonable judgment, to compensate Hedging Party for any discount from
the public market price of the Shares incurred on the sale of Hedge Shares in a
private placement); or (iii) purchase the Hedge Shares from Hedging Party at the
VWAP Price on such Exchange Business Days, and in the amounts, requested by
Hedging Party. “VWAP Price” means, on any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg page VPHM.Q <equity> VAP (or any successor thereto) in respect of the
period from 9:30 a.m. to 4:00 p.m. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable, the
market value of one Share on such Exchange Business Day, as determined by the
Calculation Agent using a volume-weighted method). For the avoidance of doubt,
Counterparty is not obligated to purchase Shares under any circumstances under
this Section 8(d) unless it elects to do so pursuant to Section 8(d)(iii).

(e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer and the Calculation Agent
a written notice of such repurchase (a “Repurchase Notice”) on such day if,
following such repurchase, the Notice Percentage as determined on such day is
(i) greater than 6% and (ii) greater by 0.5% than the Notice Percentage included
in the immediately preceding Repurchase Notice (or, in the case of the first
such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer or the Calculation Agent with a Repurchase
Notice on the day and in the manner specified in this Section 8(e)

 

16



--------------------------------------------------------------------------------

then Counterparty agrees to indemnify and hold harmless Dealer, Hedging Party,
their respective affiliates and their respective directors, officers, employees,
agents and controlling persons (collectively, an “Indemnified Party”) from and
against any and all losses, claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer and Hedging Party.

(f) Transfer and Assignment. Neither party may transfer any of its rights or
obligations under the Transaction without the prior written consent of the
non-transferring party; provided that at any time at which (i) the Equity
Percentage exceeds 9.0% or the Rights Agreement Equity Percentage exceeds 18%
(either such condition, and “Excess Ownership Position”), or (ii) a Hedging
Disruption has occurred and is continuing, if Dealer, in the discretion of
Dealer or the Calculation Agent, is unable to effect a transfer or assignment to
a third party after using its commercially reasonable efforts (and, in the event
of a Hedging Disruption, after attempting to effect such transfer or assignment
for five consecutive Scheduled Trading Days) on pricing terms reasonably
acceptable to Dealer and the Calculation Agent such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Dealer
or the Calculation Agent may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that such Excess Ownership Position or Hedging Disruption, as
the case may be, no longer exists. In the event that Dealer or the Calculation
Agent so designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. In the event that a
Hedging Disruption has occurred, the Calculation Agent may also adjust one or
more terms of the Transaction to account for the difference in the economic
position in respect of an option transaction with terms matching that of the
Transaction (an “Equivalent Transaction”) of a hypothetical dealer who is fully
hedged in respect of such Equivalent Transaction and a hypothetical dealer
hedging such Equivalent Transaction with respect to whom a Hedging Disruption
has occurred to the same extent and for the same duration as such Hedging
Disruption with respect to Dealer and the Transaction. The “Equity Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and any of its affiliates subject to
aggregation with Dealer, for purposes of the “beneficial ownership” test under
Section 13 of the Exchange Act (collectively, “Dealer Group”) and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer and (v) Hedging Party and any of its affiliates
subject to aggregation with Hedging Party for purposes of the “beneficial
ownership” test under Section 13 of the Exchange Act (collectively, “Hedging
Party Group”) and all persons who may form a “group” (within the meaning of Rule
13d-5(b)(1) under the Exchange Act with Hedging Party “beneficially own”),
beneficially own (within the meaning of Section 13 of the Exchange Act) without
duplicating on such day and (B) the denominator of which is the number of Shares
outstanding on such day. “Hedging Disruption” has the meaning set forth in
Section 12.9(a)(v) of the Equity Definitions; provided that Section 12.9(a)(v)
of the Equity Definitions shall be amended by inserting at the end of clause
(A) thereof the following phrase: “(or a Hedging Party Related Transaction).”
The “Rights Agreement Equity Percentage” as of any day is the fraction,
expressed as percentage, (A) the numerator of which is the number of Shares that
Dealer, together with all of its Affiliates and Associates (each as defined in
the Rights Agreement between Counterparty and Stocktrans, Inc., as Rights Agent,
dated September 10, 1998 (the “Rights Agreement”)) (collectively, the “Rights
Agreement

 

17



--------------------------------------------------------------------------------

Dealer Group”), Beneficially Own (as defined in the Rights Agreement) on such
day and (B) the denominator of which is the number of Shares outstanding on such
day. Dealer will use commercially reasonable efforts, and will use commercially
reasonable efforts to cause other members of the Dealer Group and the Rights
Agreement Dealer Group, in consultation with counsel as to legal and regulatory
issues, to hedge its exposure to the Transaction and to manage its other
positions through the use of cash-settled swaps or other derivative instruments
to the extent necessary to avoid the occurrence of an Excess Ownership Position.
Counterparty may transfer or assign its rights and obligations hereunder and
under the Agreement, in whole or in part, to any party with the consent of
Dealer and GS, such consent not to be unreasonably withheld. Notwithstanding any
other provision of this Confirmation to the contrary requiring or allowing
Dealer to receive or deliver any Shares, Dealer may designate any of its
affiliates to receive or deliver such Shares and otherwise perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligation. Dealer shall be discharged of its obligation hereunder only to the
extent of any such performance.

(g) Staggered Settlement. If, as of any Exchange Business Day during the period
from the relevant Conversion Date to the related Settlement Date, the Staggered
Settlement Equity Percentage is greater than 9.0% or either the Rights Agreement
Staggered Settlement Equity Percentage or the Hedging Party Rights Agreement
Staggered Settlement Equity Percentage is greater than 18%, Dealer may, by
notice to Counterparty prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on one or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the date that follows
such Nominal Settlement Date by 20 VWAP Trading Days, but not prior to the
relevant Conversion Date) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares that Dealer Group for purposes of the “beneficial ownership”
Test under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with Dealer
Group and Hedging Party, and any of its affiliates subject to aggregation with
Hedging Party for purposes of the “beneficial ownership” Test under
Section 13d-5(b)(1) under the Exchange Act with Hedging Party “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day, other than any Shares so owned as a hedge of the Transaction or the
Hedging Party Related Transaction, and (ii) the Number of Shares hereunder and
(B) the denominator of which is the number of Shares outstanding on such day.

The “Rights Agreement Staggered Settlement Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (i) the number of Shares that the Rights Agreement Dealer Group (as defined
below) Beneficially Owns (as defined in the Rights Agreement) on such day, other
than Shares so Beneficially Owned as a hedge of the Transaction or the Hedging
Party Related Transaction, and (ii) the Number of Shares hereunder and (B) the
denominator of which is the number of Shares outstanding on such day.

The “Hedging Party Rights Agreement Staggered Settlement Equity Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the sum of (i) the number of Shares that Hedging Party, together with
all of its Affiliates and Associates (each as defined in the Rights Agreement)
Beneficially Owns (as defined in the Rights Agreement) on such day, other than
Shares so Beneficially Owned as a hedge of the Hedging Party Related
Transaction, and (ii) the Number of Shares hereunder and (B) the denominator of
which is the number of Shares outstanding on such day.

(h) Agreement in Respect of Termination Amounts. In determining any amounts
payable in

 

18



--------------------------------------------------------------------------------

respect of the termination or cancellation of the Transaction pursuant to
Section 6 of the Agreement or Article 12 of the Equity Definitions, the
Calculation Agent shall make such determination without regard to (i) changes to
costs of funding, stock loan rates or expected dividends, or (ii) losses or
costs incurred by Dealer or Hedging Party in connection with terminating,
liquidating or re-establishing any hedge related to the Transaction (or any gain
resulting from any of them).

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) No Set-off. The provisions of Section 2(c) of the Agreement shall not apply
to the Transaction. Each party waives any and all rights it may have to set-off
delivery or payment obligations it owes to the other party under the Transaction
against any delivery or payment obligations owed to it by the other party,
whether arising under the Agreement, under any other agreement between parties
hereto, by operation of law or otherwise.

(k) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement.

(l) Early Unwind. In the event the sale by Counterparty of the Convertible Notes
is not consummated with the Underwriters pursuant to the Underwriting Agreement
for any reason by the close of business in New York on March 26, 2007(or such
later date as agreed upon by the parties, which in no event shall be later than
March 30, 2007) (March 26, 2007 or such later date being the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and the Transaction and all of the respective rights and
obligations of Dealer and Counterparty thereunder shall be cancelled and
terminated. Following such termination and cancellation, each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of either
party arising out of and to be performed in connection with the Transaction
either prior to or after the Early Unwind Date. Dealer and Counterparty
represent and acknowledge to the other that upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(m) Early Termination or Cancellation. Notwithstanding anything to the contrary
in the Equity Definitions or the Agreement, to the extent that Dealer would
otherwise have the right under the Equity Definitions or the Agreement to elect
to cancel the Transaction, to designate an Early Termination Date in respect of
the Transaction or to determine any amount due upon the cancellation or early
termination of the Transaction, the Calculation Agent shall make such election,
designation or determination, as the case may be, in place of Dealer.

(n) Third Party Beneficiary. GS shall be the third party beneficiary of
Counterparty’s representations, warranties, agreements, indemnities and other
obligations hereunder and will have a right to directly enforce those
obligations against Counterparty.

(o) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

(p) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

9. Arbitration.

 

19



--------------------------------------------------------------------------------

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and Dealer, including, but not limited to, those arising out of or
relating to the Agreement or the Transaction hereunder, shall be determined by
arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or NASD
Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear the
matter, before the American Arbitration Association, in accordance with their
arbitration rules then in force. The award of the arbitrator shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

 

20



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Wells Fargo Bank, National Association, Facsimile No.
(415) 646-9208, with a copy to Goldman Sachs International, Equity Derivatives
Documentation Department, Facsimile No. (212) 428-1980/83.

 

Yours faithfully, WELLS FARGO BANK, NATIONAL
ASSOCIATION

Gordy Holterman

Authorized Signatory

 

Agreed and Accepted By: VIROPHARMA INCORPORATED By:  

/s/ Michel de Rosen

Name:   Michel de Rosen Title:   President and CEO

 

21